Citation Nr: 1537891	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-27 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total and permanent evaluation based on service-connected disabilities.

2.  Entitlement to an effective date prior to June 8, 2005 for the grant of service connection for impotence.

3.  Entitlement to an effective date prior to June 8, 2005 for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ.

4.  Entitlement to service connection for a sexually transmitted disease.

5.  Entitlement to a compensable disability rating for service-connected impotence.

6.  Entitlement to a higher level of SMC based on the loss of use of a creative organ.

7.  Entitlement to an effective date prior to July 18, 2007 for the assignment of a 70 percent rating for service-connected major depressive disorder with psychotic features.
8.  Entitlement to a disability rating in excess of 70 percent for service-connected major depressive disorder with psychotic features.

9.  Entitlement to an effective date prior to July 18, 2007 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date prior to July 18, 2007 for the grant of eligibility to Dependents' Educational Assistance (DEA) under the provisions 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an increased rating for major depressive disorder with psychotic features, entitlement to an earlier effective date for major depressive disorder with psychotic features, entitlement to an earlier effective date for TDIU, and entitlement to an earlier effective date for DEA benefits are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was granted DEA benefits under the provisions of Chapter 35 on the basis that he had a service-connected disability determined to be permanent and total in nature.

2.  The RO received an original claim for service connection for impotence on June 8, 2005.

3.  The Veteran's SMC based on the loss of use of a creative organ is predicated on the grant of service connection for impotence, which has an effective date of June 8, 2005.

4.  The amount of SMC for loss of use of a creative organ is a non-variable amount and it is set by statute. 

5.  The Veteran does not have a current diagnosis of a sexually transmitted disease, and there is no competent and credible evidence that would relate such a disability to his active military service.

6.  The Veteran's impotence is manifested by a loss of erectile power and an inability to have intercourse.


CONCLUSIONS OF LAW

1.  The question of whether the Veteran is entitled to a total and permanent evaluation is rendered moot by the grant of DEA benefits under Chapter 35, leaving no question of law or fact to decide regarding the issue.  38 U.S.C.A. §§ 3501 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).
2.  The criteria for an effective date prior to June 8, 2005 for the grant of service connection for impotence have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for an effective date prior to June 8, 2005 for the grant of special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

4.  An increase in special monthly compensation based on the loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).

5.  The criteria for service connection for a sexually transmitted disease have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for a compensable initial rating for impotence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7599-7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the issues of a total and permanent evaluation based on service-connected disabilities and a higher level of SMC based on the loss of use of a creative organ, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the total and permanent evaluation claim is being dismissed as moot and the SMC claim is being denied as a matter of law because only one award at the "k" rate can be awarded and there is no higher amount available.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for these issues on appeal.

With regards to the issues of entitlement to an earlier effective date for the grant of service connection for impotence and entitlement to a compensable evaluation for impotence, the Veteran initiated an appeal following the grant of service connection for this disability.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  That is to say, the effective date and increased rating claims are considered "downstream" issues and, instead of issuing an additional notice letter, VA is required to issue a statement of the case (SOC) if the disagreement is not resolved.  38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103; see Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the Veteran did receive an SOC in June 2010.  Thus, he received all required notice for his "downstream" effective date and increased rating claims.  Moreover, with regards to the effective date claim, no additional development is necessary as the disposition of this claim turns on when the claim was filed, and all records potentially relevant to this matter appear to be of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the issue of an earlier effective date for the grant of SMC based on the loss of use of a creative organ, the grant of this benefit was predicated on the grant of service connection for impotence; hence, it is also considered a "downstream" issue, and the Veteran received an SOC for this issue in June 2010.  Similarly, no additional development is necessary as the disposition of this claim turns on when the service connection claim for impotence was filed and, as noted above, all records potentially relevant to that matter appear to be of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the issue of entitlement to service connection for a sexually transmitted disease, a standard March 2008 letter satisfied the duty to notify provisions.  

Post-service VA and private treatment records have been obtained, including records from the Social Security Administration.  (Parenthetically, the Board notes that in May 2010 VA issued a Memorandum on the formal finding of unavailability of social security disability records; however, this memorandum is contradicted by the fact that VA did obtain the Veteran's social security disability records in 2000 and they are part of the claims file.)

Although a VA medical examination or opinion was not provided in connection with the claim of service connection for a sexually transmitted disease, the Board finds that one is not necessary to make its decision.  As explained in the analysis below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran did receive VA medical examinations for his impotence in May 2008 and April 2014.  These examinations are sufficient evidence for deciding the claim as they fully describe the Veteran's impotence and its symptomatology, take into consideration the Veteran's medical history and the lay evidence of record, and contain reasoned explanations.

Thus, VA's duties to notify and assist have been met.

II.  Permanent and Total Rating

The Veteran seeks entitlement to a permanent and total evaluation based on his service-connected disabilities.  See 38 C.F.R. § 3.340(b).  However, the Board finds that VA has already determined that he is "totally disabled due to his [service-connected] major depressive disorder which is permanent in nature."  In a May 2008 rating decision, VA found that the Veteran was eligible for DEA benefits under Chapter 35 because he has a disability that renders him totally disabled and the disability is permanent.  The decision indicated that his service-connected major depressive disorder was rated 70 percent disabling, which was payable at the 100 percent rate (presumably because the Veteran has been granted TDIU based on his service-connected major depressive disorder).  See 38 C.F.R. §§ 3.340(a)(2), 4.16; M21-1, Part III, Subpart iii, Chapter 6, Section C.1.a.  The June 2008 notice letter provided the Veteran a VA Form 21-8760, "Additional Information for Veterans with Service-Connected Permanent and Total Disability," which explains certain factors concerning his benefits.

The Veteran does not qualify for DEA benefits under any other theory of entitlement.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii), (D)(i).  Without a "total disability permanent in nature resulting from a service-connected disability," the Veteran is not entitled to DEA benefits under Chapter 35.  Accordingly, as it appears that VA has already granted the Veteran a permanent total disability evaluation based on his service-connected major depressive disorder, the issue of entitlement to a permanent and total evaluation based on service-connected disabilities is moot.  Accordingly, there is no case or controversy to decide and the issue is dismissed.

III.  Effective Date Claims

A.  Legal Framework

The effective date for the grant of service connection is the day following separation from active service if the claim was received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  Unless otherwise specified, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefore.  38 U.S.C.A. § 5110(a).
For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), a single claim may encompass multiple conditions for which service connection could be warranted, and VA should construe a claim based on the reasonable expectations of a non-expert claimant and the evidence developed in processing that claim.

B.  Analysis

i.  Impotence

The Veteran seeks an effective date prior to June 8, 2005 for the grant of service connection for impotence.

The RO received a claim for service connection for impotence on June 8, 2005.  This claim was originally denied in a July 2006 rating decision; but in July 2007, within a year of the denial, the Veteran asserted that service connection should be granted based on a secondary theory of entitlement.  When service connection for impotence was eventually granted, the RO assigned July 2007 as the effective date-the RO had treated the July 2007 filing as a new claim.  The Veteran appealed this determination, and in a January 2015 rating decision the RO amended the effective date for the grant of service connection to be June 8, 2005.

The Board has reviewed the claims file and finds that there are no statements or filings that may be construed as a claim, formal or informal, for service connection for impotence prior to June 8, 2005.  As June 8, 2005 is the current effective date for the grant of service connection, and because it is the date of receipt of the original claim, an earlier effective date is not warranted.  38 U.S.C.A. § 5110(a) (the effective date of an award based on an original claim shall... not be earlier than the date of receipt of an application therefore).

ii.  SMC

The Veteran also seeks an effective date prior to June 8, 2005 for the grant of SMC for loss of use of a creative organ.

VA law provides that entitlement to SMC is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In this case, the grant of SMC was based on a grant of service connection for impotence.

As the Board has found that an earlier effective date for the grant of service connection for impotence is not warranted, an earlier effective date for the award of SMC is also not warranted.  The earliest possible effective date for SMC based on anatomical loss or loss of use of a creative organ is June 8, 2005, the effective date of service connection for impotence.  Accordingly, the claim for entitlement to an effective date prior to June 8, 2005 for the award of SMC for loss of use of a creative organ must be denied.

IV.  Higher Level of Special Monthly Compensation

SMC for loss of use of a creative organ has been in effect at the rate specified in 38 U.S.C.A. 1114(k) since service connection was established for impotence, effective June 8, 2005.  The Veteran contends that an increased amount of SMC for the loss of use of a creative organ is warranted. 

As stated above, the evidence of record, lay and medical, shows that the Veteran has current impotence.  38 C.F.R. § 4.115(b) provides that when evaluating any claim involving loss of use of one or more creative organs, entitlement to SMC should be considered.  SMC pursuant to 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  See also 38 C.F.R. § 3.350(a). The amount of SMC for loss of use of a creative organ is a non-variable amount and it is set by statute. 

As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative of the amount of SMC for loss of use of a creative organ. Accordingly, the appeal as to the amount of SMC assigned based on loss of use of a creative organ must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

A higher level of SMC based on the loss of use of a creative organ is not warranted.

V.  Service Connection

A.  Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

B.  Analysis

The Veteran seeks service connection for a sexually transmitted disease.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's post-service VA treatment records show that the Veteran has a prior history of gonorrhea and chlamydia.  See June 2007 Social Work Initial Evaluation Note; April 2005 Mental Health Intake Evaluation Note.  The record does not, however, provide a diagnosis for either of these sexually transmitted diseases or show that the Veteran suffers any residuals from these, or any other, sexually transmitted disease.

There is also no evidence that such a disability may be related to his active military service.  The Veteran has alleged that he received treatment for his sexually transmitted disease during active service; however, this statement is not supported by his service treatment records, which show no complaints of or treatment for any symptoms or disabilities that could be related.  The Veteran's post-service treatment records also do not show that he has received treatment for a sexually transmitted disease.  Apart from the Veteran's statements that he incurred a sexually transmitted disease in service and that it caused his impotence (which is service connected as secondary to medications taken for his psychiatric disorder), there is no other evidence in support of an in-service incurrence or nexus.  See March 2015 Statement of Accredited Representative in Appealed Case.  

The Board finds that the Veteran's allegations that he incurred and was treatment for a sexually transmitted disease in service are not credible because they are not supported by the other evidence of record and, as noted throughout his medical treatment records, the Veteran is a questionable historian.  See May 2012 VA treatment entry.  With regard to his statement regarding a sexually transmitted disease resulting in impotence, the Board finds that he is not competent to reach such a conclusion as he lacks the requisite medical training or expertise; this statement is also unsupported by the other evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  

The Veteran has not received a VA examination to determine the nature and etiology of his condition.  The Board finds, however, that the evidence does not show a current diagnosis of a disability or that any such condition may be related to his active service.  Even given the low threshold of McLendon, the Veteran's own lay statements alleging such a connection do not trigger a duty to provide him an examination because they are not competent and/or credible.  See Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  Thus, the Board finds that a VA examination is not warranted.

In summary, there is no competent and credible evidence of an in-service incurrence of a sexually transmitted disease or that such a disease may otherwise be related to the Veteran's active military service.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a sexually transmitted disease is not warranted.  38 C.F.R. §§ 3.102, 3.303.

VI.  Increased Rating for Impotence

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Legal Framework for Evaluating Impotence

The Veteran seeks an increased evaluation of his service-connected impotence.  The disability "impotence" is not listed in the Ratings Schedule and thus has been rated by analogy to penis deformity, with loss of erectile power.  See 38 C.F.R. §§ 4.20, 4.115b DC 7522.  

When rating by analogy, VA considers three factors in deciding whether a listed disease or injury is closely related to a veteran's ailment: (1) Whether the "functions affected" by the ailments are analogous; (2) whether the "anatomical localization" of the ailments is analogous; and (3) whether the "symptomatology" of the ailments is analogous.  38 C.F.R. § 4.20; Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).  Rating by analogy is not an exact science.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board finds that an evaluation of the Veteran's impotence pursuant to DC 7522, the DC for penis deformity, is appropriate because both disabilities impact the functioning of a veteran's reproductive organ and affect the same part of the body.  The symptomology of the ailments are also somewhat analogous in that they both involve a loss of erectile power; the Board notes that it can find no other DC that better approximates the symptoms of this disability.  Moreover, evaluation pursuant to this DC allows for consideration of SMC.

Pursuant to DC 7522, a 20 percent disability rating, the only compensable schedular rating, is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to DC 7522 indicates that review for entitlement to SMC under § 3.350 should be taken.  Such review was taken, and the Veteran was awarded SMC for loss of use of creative organ.

C.  Analysis

The Veteran seeks a compensable initial rating for service-connected impotence.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

While the record reflects impotence, there is no evidence of deformity of the penis.  See 38 C.F.R. § 4.115b, DC 7522.  Both the May 2008 and April 2014 VA examination found no abnormalities of the penis or testicles on objective examination.  VA and private treatment records also do not suggest penis deformity.

Thus, the Board finds that the preponderance of the evidence is against the claim; there is no doubt to be resolved; a compensable disability rating for the Veteran's service-connected impotence is not warranted.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, DC 7522.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the Veteran's disability is manifested by loss of erectile power and an inability to have intercourse.  These symptoms are contemplated by DC 7522; they are not exceptional.  Thus, referral for consideration of an extraschedular rating is not warranted.


ORDER

The appeal of entitlement to a total and permanent evaluation based on service-connected disabilities is moot and is accordingly dismissed.

Entitlement to an effective date prior to June 8, 2005 for the grant of service connection for impotence is denied.

Entitlement to an effective date prior to June 8, 2005 for the grant of special monthly compensation based on the loss of use of a creative organ is denied.

Entitlement to a higher level of special monthly compensation based on the loss of use of a creative organ is denied.

Service connection for a sexually transmitted disease is denied.

A compensable initial rating for impotence is denied.


REMAND

The Veteran's claims for entitlement to an earlier effective date for the assignment of a 70 percent rating for major depressive disorder with psychotic features, entitlement to an increased rating for major depressive disorder with psychotic features, entitlement to an earlier effective date for TDIU, and entitlement to an earlier effective date for Dependents' Educational Assistance are remanded for further development.

With regards to the claim for an earlier effective date for the assignment of a 70 percent rating for major depressive disorder with psychotic features, in May 2008 the RO issued a rating decision that granted this increased evaluation.  The Veteran filed a timely notice of disagreement with the assigned rating and its effective date.  While the evaluation of the percentage rating proceeded through the appellate process, a statement of the case (SOC) was never issued for the effective date claim.  Remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board further finds that the other three claims are inextricably intertwined with the effective date claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  With regard to the increased rating claim for major depressive disorder with psychotic features, the appeal period to be reviewed will be impacted by the determination of the effective date of the rating.  With regards to the other two claims, their grants were predicated on the assignment of the 70 percent disability rating and its effective date; thus, their effective dates are dependent on that date.  Accordingly, these three claims must be remanded as well.

Accordingly, these claims are REMANDED for the following actions:

1.  Issue a statement of the case for the claim of entitlement to an effective date prior to July 18, 2007 for the assignment of a 70 percent rating for service-connected major depressive disorder with psychotic features.  The Veteran should be informed that he must file a new VA Form 9 to perfect his substantive appeal of this issue.

2.  Thereafter, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


